Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims are the inclusion of the prior art of records do not disclose the claimed elements of “the flat panel antenna includes a waveguide interposer” and of “a multi-band transceiver, coupled to the first interface module and the second interface module, configured to concurrently transfer the cellular communication packet and the WiFi packet without accessing a local infrastructure” in independent claims 1, 11.
Reis US 2017/0006620 A1 discloses only in Figures 2, 4, 17 and [60], [63], [82] that, “[60] In FIG. 2, a schematic representation of a personal communications device 2 formed as a combination of a smartphone 22 and a satellite device 23 is shown. The combination of the smartphone 22 and the satellite device 23 inherently includes the control unit 3, the power unit 4 and the transceiver 5 as described in connection with FIG. 1. These units 3, 4 and 5 can be either distributed or integrated. In a fully distributed embodiment, the smartphone 22 is essentially a standalone device like Apple's IPhone, Samsung's Galaxy or other readily available smartphones. These smartphones operate in widely available cellular systems. In the fully distributed embodiment, the satellite device 23 is an add-on to the smartphone 22, using where possible, components and operations of the smartphone 22 while providing the additional components and operations necessary for satellite communications. Among other things, the additional components for satellite operation include an antenna 9 and transceiver circuits suitable for satellite communications. The control unit 3 and power unit 4 components of the smartphone 22 can be shared, or shared in part, with 23”and “[63] In FIG. 4, a schematic representation of a top view of one embodiment of the personal communications device 2 of FIG. 1 is shown. In FIG. 4, the approximate sizes of the smartphone 22 and the satellite device 23 of FIG. 2 are shown. In FIG. 4, the personal communications device 2 is a fully distributed embodiment where the smartphone 22 is essentially a standalone device like Apple's IPhone, Samsung's Galaxy or other readily available smartphones. In this fully distributed embodiment, the smartphone 22 communicates with the satellite device 23 with an RF link 13 (such as Bluetooth, WiFi or other) through the Bluetooth, WiFi or other facilities of the smartphone 22 and satellite device 23 or by a direct wire connection 14 through the wire plug connections of the smartphone 22 and satellite device 23. The satellite device 23 includes an area, such as flap 11 that contains the satellite antenna 9. The flap 11 in some embodiments includes multiple antennas 9, 9-1, 9-2 and so on having sizes and properties suitable for different ones of the satellite frequencies of satellite communications systems” and “[82] In FIG. 17, a software defined transceiver 50 is shown. The transceiver 50 includes a receive antenna 51 tuned to the frequency of interest. In some cases, this antenna 51 has less gain than an isotropic dipole and in some cases, the gain may be more than zero dBi. In one embodiment, both conditions are useful. In some embodiments, antenna 51 is embedded within the case of the personal communication device and as such provides minimal size and inconvenience. In other embodiments, antenna 51 is external to the case of the personal communication device and as such adds gain but may require some user participation to set-up and/or point the antenna 51”. Reis is silent in said claimed elements in said independent claims 1, 11
STEIN et al. US 2017/0300654 A1 discloses only in Figure 9B and [132]-[135], [141]-[143] that, “a Ku-band and Ka-band flat panel antenna connecting to LEO and GEO satellites is required to remote mountainous  regions where are not services or capable of local cellular wireless”. STEIN is silent in said claimed elements in said independent claims 1, 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAI V NGUYEN/Primary Examiner, Art Unit 2649